The application has been amended as follows: 
           Claims 20-23, 28, are cancelled.

           Specification, Page 1, below The Title, enter:

This application is a 371 of PCT/FI2018/050987 filed on 31 December 2018  - .



The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is that the cited prior art does not disclose a method of manufacturing a multilayered fibrous product, the method including forming a first layer of natural fibers and a second layer of synthetic fibers, the first and the second layers joined together by foam in an overlapping relationship, the first layer formed into a web from a first slush of a first composition, the second layer applied onto the web from a second slush of a second different composition to form a multilayered web  (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





/MARK HALPERN/Primary Examiner, Art Unit 1748